Citation Nr: 0127748	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-15 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to November 
1969, including a tour of duty in the Republic of Vietnam 
from July 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO, which denied the veteran's claim for an increased rating, 
in excess of a 10 percent evaluation, for his service-
connected PTSD.  

The Board notes that the veteran appears to have expressed 
timely disagreement with a September 1999 decision by a 
Committee on Waivers and Compromises (COW) at the VA RO which 
denied the veteran's request for waiver of overpayment of VA 
disability compensation benefits.  No statement of the case 
(SOC) was issued.  Accordingly, this matter is the subject of 
the following Remand.  

In December 2001, per his earlier request, the veteran was 
scheduled for a hearing before the undersigned Member of the 
Board in Washington, D.C. (Board hearing).  However, the 
veteran failed to report for the hearing.  He has apparently 
been incarcerated for a number of years and remains so.  No 
attempt was made, however, to determine whether he is 
permitted to attend a hearing at the RO, which may be held 
before a RO decision review officer, a member of the Board 
sitting at the RO or a member of the Board via 
videoconferencing.  Accordingly, the matter is also the 
subject of the following Remand.  

In an August 1999 written statement, the veteran withdrew 
from appellate review the issue of whether the reduction of 
VA compensation paid due to incarceration for conviction of a 
felony was proper.


REMAND

The Board initially notes that in September 1999, the veteran 
was given notice of a decision of the COW denying his request 
for waiver of overpayment of compensation benefits in the 
original amount of $3,216.84.  The Board finds that 
subsequent statements of the veteran can reasonably be 
construed as notice of disagreement (NOD) to the COW's 
September 1999 determination and a desire for appellate 
review.  The filing of a NOD initiates the appeal process.  
Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
Unfortunately, a statement of the case (SOC) with respect to 
his issue has yet to be issued.  Thus, the Board is obligated 
to remand this issue under the doctrine announced in 
Manlincon v. West, 12 Vet. App. 238 (1999).  

VA's duty to assist applies to incarcerated veterans, and the 
United States Court of Appeals for Veterans Claims (Court) 
has interpreted that duty to require VA to tailor its 
assistance to meet the peculiar circumstances of 
confinement-as such individuals are entitled to the "same 
care and consideration given to their fellow veterans."  
Bolton v. Brown, 8 Vet. App. 185, 191 (1995), citing Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As noted above, the 
veteran appears to remain incarcerated.  In the instant case, 
the RO's efforts in securing a current psychiatric 
examination of the veteran, as well as affording him an 
opportunity to present his sworn testimony, fall short of 
what the Court has required.  Additional factors detailed 
below require further evaluation of the veteran for equitable 
consideration of his claim.  

The Board certainly recognizes that the veteran's continued 
incarceration makes examination administratively difficult.  
However, the Board is bound by the numerous holdings of the 
Court, alluded to above, to the effect that decisions must be 
rendered on the basis of contemporaneous findings.  See 
Bolton v. Brown, 8 Vet. App. 185, 190-91 (1995).  Moreover, 
the only documented attempt at the RO to provide the veteran 
with a current psychiatric examination is of February 2001, 
where a VA RO employee is noted to have called four (4) phone 
numbers of physicians (presumably of private psychiatrists) 
listed with the Chamber of Commerce for Athens County, Ohio 
(presumably the County where the veteran remains 
incarcerated) in an unsuccessful attempt to find an examiner 
who would travel to the state penitentiary where the veteran 
remains and conduct a psychiatric examination.  The Board 
finds that making four phone calls falls short of that which 
is required by the Court in Bolton.  

Even if the RO's efforts were more exhaustive, the existing 
medical evidence is in such great conflict that a Remand for 
clarification is needed.  Where the medical record is 
insufficient, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet. App. 127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
existing medical evidence is dated no later than September 
1999-more than two years ago, and this evidence is very 
divided, presenting medical issues which cannot be resolved 
at the Board.  Briefly stated, in July 1999 the veteran was 
transferred from Lorain Correctional Institution to Hocking 
Correctional Facility, both in Ohio.  Both the veteran's 
former chaplain, William Akridge, of Lorain Correctional 
Institution (in a May 1999 statement), and E.M. Zekoski, 
Ph.D., Psychology Supervisor, Lorain Correctional 
Institution, indicate (in a May 1999 treatment record) that 
the veteran suffers from PTSD.  However, D.T. George, Ph.D., 
Psychology Supervisor, Hocking Correctional Facility, along 
with several other psychiatric consultants and other health 
care professionals at Hocking Correctional Facility, as well 
as Shura Hegde, M.D., Psychiatric consultant, Lorain 
Correctional Institution (in a November 1998 statement) 
question the veteran's prior PTSD diagnosis, and/or appear-
at least initially, to proffer other psychiatric diagnoses 
for the veteran's symptoms.  

Arrangements should be negotiated for the examination of the 
veteran by VA examiner, a private fee-basis psychiatrist or 
through an appropriate medical professional at the 
correctional facility.  The veteran's current treating 
psychologists should be contacted for assistance in securing 
the requested psychiatric examination of the veteran.  On 
examination, a statement should be obtained which resolves 
the documented conflicting clinical evidence into a more 
resolved, clear clinical picture, to the extent possible.

Procedures for accomplishing examination for incarcerated 
veterans have been established in the VA's M 21-1, Part VI, 
Section 1.02g.  The RO should consider procedures of the M 
21-1 for these circumstances; an attempt to schedule the 
veteran for an examination in compliance with Bolton, this 
Board Remand, and M 21-1 must be made.  

Should an examination of the veteran remain administratively 
impossible, given his continued incarceration, then the Board 
is of the opinion that the Psychiatric/Psychologic 
Consultants of both Lorain and Hocking Correctional 
facilities should be contacted and requested to provide a 
final diagnosis/current diagnosis of the veteran, with 
explanatory comment.  Drs. Zekoski and Hegde (Lorain) and 
George (Hocking) should specifically be contacted and 
requested to further detail their prior statements and 
diagnoses of record.  The veteran's present primary treating 
psychologist or psychiatrist at Hocking should also be 
contacted.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by VCAA, 
particularly in light of the Board Remand requests made 
above, a remand in this case is required, to include 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required solely due to VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, as well as for necessary reasons already 
listed above, the instant Remand is required.  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for PTSD or any psychiatric 
symptomatology, from October 1997 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA, non-VA (private), 
or institutional records dated from 
October 1997 to the present-if not 
already of record, as identified by the 
veteran, to include any additional 
records from Hocking Correctional 
Facility-dated from September 1999 to 
the present.  (Lorain Correctional 
Institution records, which predate July 
1999, are on file).  

As to any non-VA treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The RO should contact Dr. George, 
Psychology Supervisor, Hocking 
Correctional Facility, and request a 
written explanation of his September 1999 
statement, and that he identify the bases 
of the opinions given therein.  

The RO should also contact Drs. Zekoski 
and Hegde, Psychology Supervisors, Lorain 
Correctional Institution, and request a 
final diagnostic comment on the veteran, 
summarizing his treatment at Lorain into 
a clear diagnostic picture.  

3.  The RO should appropriately contact 
the veteran and request clarification as 
to whether he continues to desire a 
personal hearing-before a decision 
review officer at the RO, a member of the 
Board sitting at the RO, a video 
conference hearing at the RO with a 
Member of the Board in Washington, D.C., 
or before the Board in Washington, D.C.  
Any requested hearing should be 
appropriately scheduled.  His written 
response must be maintained in the claims 
file for use in the appeal.  

4.  After associating all available 
pertinent records with the claims file, 
the RO should negotiate the examination 
of the veteran, either by a VA 
psychiatric examiner, fee-basis 
psychiatrist, or by his current or other 
psychologist/psychiatrist at his current 
correctional facility, to determine the 
severity of service-connected PTSD, if 
presently diagnosed. 

The RO should make every reasonable 
effort to accommodate the examination of 
the veteran, and ensure that he receives 
the "same care and consideration given to 
[] fellow veterans." Bolton, supra, at 
191.

If necessary, the RO should contact Dr. 
George, Mental Health Department, Hocking 
Correctional Facility, to facilitate the 
scheduling of an examination.  The RO's 
attention is also directed to M21-1, Part 
VI, Section 1.02g.

The veteran's claims file must be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  

All indicated tests and studies should be 
accomplished, to include psychological 
testing, and all pertinent clinical 
findings should be reported in detail.  
Regarding the latter, the examiner should 
specifically determine whether all 
symptoms of PTSD, if presently diagnosed, 
are controlled by continuous medication, 
or whether there are mild or transient 
symptoms only during periods of 
significant stress.  The examiner should 
also render findings with respect to the 
existence and extent of memory loss; 
depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); 
chronic sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) Scale score, and an 
explanation of what the score means.  

If more than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion as to the medical probability 
that such other diagnosis or diagnoses 
are related to PTSD.  The examiner should 
attempt to distinguish the symptomatology 
attributable to the other diagnosed 
disorder(s) from that attributable to his 
PTSD, and indicate the portion or 
percentage of the assigned GAF score 
representing impairment due to PTSD.  
However, if the examiner is unable to 
distinguish symptoms/impairment 
attributable to PTSD from that 
attributable to other diagnosed 
disorder(s), he/she should clearly so 
state.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record, if necessary) should be set forth 
in a typewritten report, with reference 
to the documented clinical history.  The 
report should be associated with the 
veteran's claims folder.

5.  The RO should issue a statement of 
the case (SOC) responsive to the 
veteran's express disagreement with the 
COW's September 1999 denial of his claim 
for waiver of overpayment of compensation 
benefits in the original amount of 
$3,216.84.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied. 

7.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an evaluation in excess of 
10 percent for service-connected PTSD.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



